Title: From Alexander Hamilton to John F. Hamtramck, 24 September 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            New York Sepr. 24. 1799
          
          It is part of a general arrangement, which will here after be more particularly disclosed to you, that the garrison of Michillimackinac consist of — a Sergeant and twelve artillerists together with a Lieut. two Sergeants, and twenty four rank and file of Infantry. I have therefore to request that you will take immediate measures to withdraw, if it be practicable during the present season, all the troops fro except the number mentioned above, from that fortress. Superfluous supplies of a perishable nature ought — possible — with —.
          With great considen I am Sir &
          — Hamtramck
        